  1:20-cv-02166-SAL-SVH     Date Filed 09/09/20   Entry Number 34   Page 1 of 2




               IN THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF SOUTH CAROLINA

 Justin Grant Price,                   )      C/A No.: 1:20-2166-SAL-SVH
                                       )
                   Plaintiff,          )
                                       )
       vs.                             )
                                       )                 ORDER
 Nurse Ms. Karissa,                    )
                                       )
                   Defendant.          )
                                       )

      Justin Grant Price (“Plaintiff”), proceeding pro se, filed this action on

June 8, 2020. [ECF No. 1]. On July 31, 2020, defendant Karissa filed a

motion for summary judgment. [ECF No. 19]. As Plaintiff is proceeding pro

se, the court entered an order pursuant to Roseboro v. Garrison, 528 F.2d 309

(4th Cir. 1975), advising him of the importance of the motion and of the need

for him to file an adequate response by August 31, 2020. [ECF No. 20].

Plaintiff was specifically advised that if he failed to respond adequately,

Karissa’s motion may be granted. Id.

      Notwithstanding the specific warning and instructions set forth in the

court’s Roseboro order, Plaintiff has failed to respond to Karissa’s motion for

summary judgment. As such, it appears to the court that he does not oppose

the motion and wishes to abandon this action. Based on the foregoing,

Plaintiff is directed to advise the court whether he wishes to continue with

this case and to file a response to Karissa’s motion for summary judgment by
    1:20-cv-02166-SAL-SVH   Date Filed 09/09/20   Entry Number 34   Page 2 of 2




September 23, 2020. 1 Plaintiff is further advised that if he fails to respond,

this action will be recommended for dismissal with prejudice for failure to

prosecute. See Davis v. Williams, 588 F.2d 69, 70 (4th Cir. 1978); Fed. R. Civ.

P. 41(b).

       IT IS SO ORDERED.


September 9, 2020                          Shiva V. Hodges
Columbia, South Carolina                   United States Magistrate Judge




1  It appears Plaintiff was released from jail on August 6, 2020.
https://www.horrycounty.org/Departments/Sheriff/Detention/booking-release
(last visited September 9, 2020). Although a Roseboro order related to a
subsequent motion was returned in the mail [ECF No 32], there is no
indication that Plaintiff did not receive the court’s July 31, 2020 Roseboro
order related to Karissa’s motion for summary judgment.
                                       2
